SHAHOOD, J.
Appellant, Sanvictonno Ramirez, appeals from a judgment and sentence on the charge of possession of cocaine. He raises two issues, the first of which we affirm on the authority of Mancini v. State, 516 So.2d 36 (Fla. 5th DCA 1987).
Appellant’s second issue is that his sentence under the Criminal Punishment Code is unconstitutional as applied to him in that the Code violates the Federal and Florida constitutional guarantees regarding equal protection of the law, double jeopardy, Article V, Section 2(a) of the Florida Constitution, due process of law, and the prohibition against cruel and unusual punishment. We affirm on the authority of Hall v. State, 767 So.2d 560 (Fla. 4th DCA 2000), review granted, 790 So.2d 1104 (Fla.2001); Peterson v. State, 775 So.2d 376 (Fla. 4th DCA 2000); see also Bush v. State, 776 So.2d 1081 (Fla. 4th DCA 2001).
AFFIRMED.
GROSS and MAY, JJ„ concur.